Title: From George Washington to a Continental Congress Camp Committee, 19 March 1778
From: Washington, George
To: Continental Congress Camp Committee



Gentn
Head Quarters [Valley Forge] 19th March 1778

Agreeable to General Reeds request I inclose you a list of the Field Officers in the Pensylvania line.
The Board of General Officers upon reconsidering Colonel Putnams claim of Rank in the Massachusetts line and having before them his pretentions in consequence of his appointment as Engineer, have determined to place him in the arrangement next to Colonel Wigglesworth. I am With the greatest respt Gentn Your most hum. Servt

G. W——n

